Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-16-2009

Nazario Burgos v. Mary Canino
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1043




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Nazario Burgos v. Mary Canino" (2009). 2009 Decisions. Paper 1178.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1178


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT

                                         _____________

                                          No. 09-1043
                                         _____________

                                     NAZARIO BURGOS,
                                             Appellant

                                                v.

            MARY CANINO; MARSHALL, CORRECTION OFFICER;
 DAY, LIEUTENANT; LEVI HOSBAND; TONY WOLFE; CUDDEBACK, CORRECTION
OFFICER; DAVID DIGUGLIELMO; CORRETTE, CORRECTION OFFICER; LIEUTENANT
DOYLE; LIEUTENANT SMITH; CORRECTION OFFICER CHO; CORRECTION OFFICER
                        BARRATA; SCOTT DAVIES
                   ____________________________________

                        On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                               (D.C. Civil No. 2-06-cv-02497)
                          District Judge: Honorable Anita B. Brody
                         ____________________________________

            Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
            or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                        June 4, 2009

                Before: SLOVITER, FUENTES AND JORDAN, Circuit Judges


                                ORDER AMENDING OPINION


      The opinion issued by this Court on June 15, 2009 has been amended. On page two,
paragraph two the “period” after the word “Pennsylvania” is now a comma and the word
“Burgus” has been removed after the period.

     At the direction of the Court, it is hereby O R D E R E D that the Clerk shall file an
amended opinion.
For the Court,


Marcia M. Waldron, Clerk




Dated: June 16, 2009